—Judgment, *163Supreme Court, New York County (Eileen Bransten, J.), entered February 15, 2001, which denied the petition and dismissed the proceeding, brought pursuant to CPLR article 78, to annul a determination of respondent New York City Department of Buildings, dated February 24, 2000, denying petitioner’s application for a master electrician’s license, unanimously affirmed, without costs.
The petition was properly denied since petitioner did not demonstrate that respondents’ denial of petitioner’s application for a master electrician’s licence was affected by an error of law, was arbitrary and capricious, or in violation of lawful procedure (see, CPLR 7803 [3]; Matter of Arrocha v Board of Educ., 93 NY2d 361, 363). The record refutes petitioner’s claim that he was denied a full and fair hearing. Petitioner was given every opportunity to present his case and was provided an additional opportunity to submit information on reconsideration. It is evident from petitioner’s own testimony and the references submitted by him that he did not establish that he had 7V2 years of supervised electrical experience immediately preceding his master’s license application, and thus that he failed to satisfy a condition of the licensure he sought (see, Administrative Code of City of NY §§ 27-3010, 27-3017). Concur— Andrias, J.P., Saxe, Ellerin, Marlow and Gonzalez, JJ.